Order entered July 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00723-CV

                          IN THE INTEREST OF M.N.M., A CHILD

                          On Appeal from the County Court At Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 87539-CC

                                             ORDER
       Before the Court are two motions of Official Court Reporter Scott Smith: (1) a June 11,

2014 “Motion Request for an Extension of Time for Filing of the Court Report[er]’s Record” and

(2) a June 18, 2014 “Supplemental Motion Request for an Extension of Time for Filing of the

Court Report[er]’s Record.” The appeal in this case is accelerated pursuant to Texas Rule of

Appellate Procedure 28.4. See TEX. R. APP. P. 28.4; See also TEX. R. JUD. ADMIN. 6.2(a)

(requiring disposition of appeal from judgment terminating parental rights within 180 days of

date notice of appeal is filed). Smith stated in his motions that the court reporter’s record (1) was

originally due on June 14, 2014, and (2) will consist of “approximately 2000 pages.” Smith

requested a thirty-day extension “from the date of July 1st, 2014,” which at the time of Smith’s

motions was the scheduled date for a trial court hearing on appellant’s indigency.

       In an order dated June 19, 2014, this Court deferred ruling on the extension requested by

Smith because, at that time, appellant had not requested preparation of the reporter’s record and
appellant’s indigency status was pending. A July 2, 2014 supplemental clerk’s record filed in

this Court shows appellant made a written request for preparation of a “free” reporter’s record on

June 24, 2014. Additionally, a reporter’s record of a July 28, 2014 indigency hearing in the trial

court was filed in this Court on July 29, 2014. That record shows that at the conclusion of the

July 28, 2014 hearing, the trial court rendered its decision that “[appellant] is indigent and by

virtue of that indigency, the court cost, does not have to be paid by [appellant].”

        “If a party establishes indigence, the trial court clerk and the court reporter must prepare

the appellate record without prepayment.” TEX. R. APP. P. 20.1(k); see also TEX. R. APP. P.

20.1(n) (defining “costs” to include “the charges for preparing the appellate record”); TEX. R.

APP. P. 35.3(b) (responsibility for filing reporter’s record).      Further, this Court may grant

extensions of time to file the reporter’s record that “must not exceed 30 days cumulatively,

absent extraordinary circumstances.” See TEX. R. APP. P. 28.4(b)(2). Based on the accelerated

nature of this appeal and the challenge to appellant’s indigency in the trial court, we conclude

this case presents “extraordinary circumstances” respecting an extension of time for filing the

reporter’s record. See TEX. R. APP. P. 28.4(b)(2).

        We hereby GRANT Smith an extension of time for filing the reporter’s record to August

18, 2014. We ORDER that the reporter’s record be filed in this Court no later than August 18,

2014.



                                                      /s/     DOUGLAS S. LANG
                                                              JUSTICE